Citation Nr: 0701149	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  97-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
residuals of thoracotomy, right lung, lower lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

Although official DD-214s confirming each of the appellant's 
periods of service have not been associated with the claims 
files, it appears that the appellant had active military 
service from June 1965 through June 1970 and from February 
1971 through July 1996, when he retired with approximately 30 
years of active service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1997 rating action of 
the Department of Veterans Affairs (VA), Atlanta, Georgia 
Regional Office (RO).  In this decision, in pertinent part, 
the Board granted the appellant's claim of entitlement to 
service connection for residuals of thoracotomy, right lung, 
lower lobe, post operative, but assigned a non-compensable 
rating for the disability.  The appellant's claims file is 
currently under the jurisdiction of the VARO in Indianapolis, 
Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

When this case was last before the Board in March 2005, it 
was remanded so that the appellant could be advised of the 
evidence required to substantiate his claim for a compensable 
initial evaluation for residuals of a thoracotomy and asked 
to specifically provide any evidence in his possession or to 
identify any evidence that might be obtained to substantiate 
his claim on appeal.  

The RO was also instructed to specifically ask the appellant 
to provide the names, addresses, dates of treatment and 
appropriate releases of any medical care providers who 
treated him for a respiratory impairment, pain, muscle spasm, 
or other symptoms he believed were related to residuals of 
his service-connected thoracotomy since December 2002 and to 
obtain the appellant's current VA clinical records from 
November 2003 to the present.  The appellant was also to be 
advised of alternative types of records which might 
substantiate his claim.

Finally, the appellant was to be afforded VA orthopedic, 
neurologic, and respiratory examinations, or other 
examination(s), as necessary, to determine the current 
residuals of his thoracotomy, including whether there was 
pain on movement, muscle injury, a calcium deposit, or 
respiratory residuals.  All pertinent symptomatology and 
findings were to be reported in detail, including discussion 
of incapacitation, range of motion (ROM), orthopedic 
disability factors, any neurologic disability factors, and 
respiratory factors, if any.  Any indicated diagnostic tests 
and studies were to be accomplished.

At the August 2005 VA examination, the appellant displayed 
tenderness to palpation at the costochondral margin of the 
sternum at the level of the incision and posteriorly where 
the appellant's ribs meet his vertebra on the right, and he 
experienced slight discomfort with deep breaths.  However, 
his ROM on flexion and extension was normal in that area.  
Although the examiner said that the appellant's rotation was 
normal in that area, he also stated that rotation caused some 
discomfort in the areas described.  However, there are no 
measurements demonstrating the extent of this discomfort upon 
the appellant's ROM.  The examiner opined that it was likely 
that there was some injury to the costochondral margin that 
had not healed, which led to the dull ache, which was 
exacerbated by rotation.  Chest x-rays showed no acute 
cardiopulmonary disease, but did indicate the presence of 
surgical sutures within the lung parenchyma, as well as 
slight blunting of the right costophrenic angle which might 
represent a scar.  In the October 2005 addendum to this 
examination, the examiner found no abnormality with the chest 
x-ray, no osteomyelitis, no signs or symptoms of infection, 
and "some sort of injury to the costochondral margin that is 
very difficult to evaluate secondary to no imaging modality 
that will potentially show this type of lesion."  

Another VA examination was performed in September 2005, at 
which time the examiner found a mass on the appellant's back 
that was tender to palpation, but no tenderness to palpation 
of the scar itself.  There was no evidence of hypesthesia, no 
sensory loss to pinprick or light touch through all 
dermatomes on the trunk, and no neurologic deficits from the 
thoracotomy.  The examiner also opined that the pain was not 
neuropathic, and that although the pain was related to the 
thoracotomy, it was more likely musculoskeletal in nature.  
Rotation of the appellant's trunk exacerbated the tenderness, 
but again, there were no specific findings demonstrating the 
extent of the appellant's loss of motion, if any, due to this 
tenderness.  Furthermore, the examiner based his conclusion 
on normal pulmonary function tests (PFTs) from 2001, without 
taking new ones as part of the 2005 examination to see the 
current extent of pulmonary limitation due to the appellant's 
service-connected disability.  There is also no mention of 
the relationship between the sutures found in the appellant's 
right lower lobe and slight blunting of the right 
costophrenic angle and his complaints of pain.  This issue, 
as well as the appellant's limitation on ROM due to his pain, 
if any, and the lack of current PFTs must be properly 
evaluated.

Given the failure to provide the appellant with the 
examination of his service-connected disorder as directed by 
the Board, a remand is unavoidable in this instance.  The 
Board is restrained by United States Court of Appeals for 
Veterans Claims precedent from proceeding without the RO 
having followed all of the Board's own directives.  38 C.F.R. 
§ 19.31 (2004); Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the issue must be remanded to the AMC for that 
purpose.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant's clinical VA clinical 
records, from March 2005 to the present, 
should be obtained.

2.  The appellant should be afforded VA 
orthopedic, neurologic, and respiratory 
examinations, or other examination(s) as 
necessary to determine the current 
residuals of a thoracotomy, including 
whether there is pain on movement, muscle 
injury, a calcium deposit, or respiratory 
residuals.  All pertinent symptomatology 
and findings should be reported in detail, 
including discussion of incapacitation, 
range of motion, orthopedic disability 
factors, any neurologic disability 
factors, and respiratory factors, if any.  
Any indicated diagnostic tests and studies 
should be accomplished, including current 
PFTs.  The claims file must be made 
available to and pertinent documents 
therein reviewed by each examiner.  The 
report(s) prepared should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the above, the 
claim should be reviewed and 
readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  The 
appellant and his representative should be 
afforded an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

